Citation Nr: 1225342	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-08 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 31, 1995, to October 7, 1995, from November 19, 2004, to December 13, 2005, and from September 8, 2007, to April 2, 2008.  

This appeal to the Board of Veterans' Appeals (Board) arises from a November 2007 rating decision by the RO, which denied the Veteran's claims seeking entitlement to service connection for hepatitis C, bilateral ear condition, and posttraumatic stress disorder (PTSD).  The Veteran perfected a timely appeal to the Board, which contested the denial of the aforementioned claims.  See Notice of Disagreement (NOD), dated November 2007; Statement of the Case (SOC), dated March 2008; and Substantive Appeal (VA Form 9), dated March 2008.

In September 2009, the Board remanded the aforementioned issues to the RO for purposes of scheduling the Veteran for a Video-conference hearing before the Board.  In March 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  At that hearing, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for a left ear disorder.  A written transcript of this hearing has been reviewed and associated with the Veteran's claims file.  In July 2010, the Board remanded the remaining three issues to the RO for additional development.

In an April 2012 rating decision, the RO granted service connection for chronic serous otitis media of the right ear, evaluated at zero percent, effective from December 14, 2005.  By that same rating action, the RO also granted service connection for PTSD with a 30 percent rating effective from December 14, 2005, with the 30 percent rating continued and confirmed from April 3, 2008, and with a 50 percent rating effective from October 13, 2010.  The Veteran was notified of these determinations by a VA letter, dated April 2010, and was advised of his appellate rights.  Since the information of record indicates that the Veteran has not filed a NOD contesting either the effective dates or the levels compensation assigned for the right ear condition and the PTSD, following the grant of service connection, these two issues are no longer a part of the current appeal.  See Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDING OF FACT

The evidence of record fails to demonstrate a causal relationship between the Veteran's hepatitis C and his military service.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 5103, 5103A (West 2002 & Supp. 2011)), and implemented at 38 C.F.R. § 3.159 (2011), amended VA's duty to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant about the information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  This notice is to be provided prior to the initial decision on a claim for VA benefits.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006). 

In this appeal, a December 2006 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and that he should send the information describing additional evidence or the evidence itself to the VA.  That letter informed him how disability ratings and effective dates are assigned, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board is not aware of the existence of additional relevant evidence in connection with the issue of service connection for hepatitis C that VA has not sought.  The service treatment records, VA medical records, and statements and testimony from the Veteran have been associated with the record.  In July 2010, the Board remanded this issue for further development; specifically, in order for the Veteran to be afforded a VA examination.  The Veteran was afforded a VA examination in October 2010.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet.App. 268 (1998); Dyment v. West, 13 Vet.App. 141, 146-47 (1999).  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  The Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issue on appeal, and that VA has satisfied the duty to assist. 




II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in- service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

III.  Analysis

The Veteran has alleged that he has developed hepatitis C as a result of his military service.  Specifically, the Veteran testified at his March 2010 Board hearing that he contracted hepatitis C when he received immunizations while in basic training from an air gun which had been contaminated with blood.  

In light of the Veteran's contention, the Board has obtained and reviewed the Veteran's immunization records for all of his periods of active duty and although the record evidence shows that the Veteran was administered immunizations throughout his military service and during basic training, there is no indication that the Veteran suffered from any complications or reported any concerns with respect to the administration of the immunizations.  Additionally, service treatment records are void of any complaints or diagnosis of hepatitis C. 

VA outpatient treatment records show that the Veteran was first seen for and diagnosed with hepatitis C in January 2006 at a primary care annual visit.  Subsequent VA treatment records show that the Veteran received continued treatment for his hepatitis C.  

The Veteran was afforded two VA examinations for the purpose of obtaining an etiology opinion.  Both VA examiner opinions weigh against the Veteran's claim.  

A March 2007 VA examination report shows that the Veteran was found to have hepatitis C on a routine screening examination in January 2006.  The Veteran reported being currently on ribavarin and interferon therapy.  The condition caused fatigue, weight loss with increased susceptibility to infections.  The examiner diagnosed the Veteran with chronic hepatitis C and opined that it was less likely than not service-connected based on the fact that the Veteran had risk factors for hepatitis C prior to his military service, namely cocaine use.  A liver biopsy performed in March 2006 revealed a degree of fibrosis consistent with longstanding chronic infection contracted well prior to the Veteran's active duty in November 2004.  The Veteran's claims file was reviewed by the March 2007 examiner but the Veteran's service treatment records were unavailable for review.  

The Veteran was afforded an additional VA examination in October 2010.  The examiner indicated that they had reviewed the Veteran's claims file.  It was noted that the Veteran's hepatitis C was diagnosed in 2006.  He was having a routine physical and was found to have elevated LFTs.  Officially, a biopsy was performed which showed chronic hepatitis C with septal fibrosis compartitable with hepatitis C virus considered Grade A, total score was 6 out of 18 and stage 3 out of 6 fibrosis.  He was started on interferon rivarin therapy shortly following diagnosis and completed this for a year and it was found to be responsive to treatment and successful.  His current symptoms include fatigue.  This is on occasion.  He denied any symptoms of abdominal pain or bloating.  He denied any jaundice, nausea, or vomiting.  He denied any change in bowel habits.  At this time he denies any IV drug use at any time.  He denies any blood transfusion or high risk sexual activities.  The examiner commented that upon reviewing the Veteran's claims file it does appear that the Veteran did use cocaine prior to his military duty and the Veteran does give a history of current alcohol use.  The Veteran was diagnosed with hepatitis C, status post successful interferon ribarin treatment.  The examiner opined that the Veteran's hepatitis C was less likely than not related to military due to the fact that he had risk factors prior to entering the service including cocaine use and possible other illicit drug use.  

In support of the Veteran's claim are the Veteran's lay statements and testimony which have asserted a casual relationship between the Veteran's military service and his hepatitis C.  However, the Board finds that the Veteran is not competent to offer an etiology opinion.  To the extent that the Veteran himself has related his current hepatitis C to his service, the Board observes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, a contention that the Veteran's hepatitis C is related to service is an etiological question as to an internal disease process unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet). 

Given that the only evidence which tends to support the Veteran's contention that his hepatitis C is casually related to his military service has no probative value and the fact that two different VA examiner's reached the conclusion that there was no casual relationship between the Veteran's current hepatitis C and his military service, the Board has determined that the preponderance of the evidence is against the Veteran's claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hepatitis C is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


